Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of January 22, 2014, by and between LINDSAY CORPORATION, a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Revolving Credit Agreement between Borrower and Bank
dated as of January 24, 2008 (the “Original Credit Agreement”). The Original
Credit Agreement has been amended by the following:

 

  (a) First Amendment to Revolving Credit Agreement dated January 23, 2010;

 

  (b) Second Amendment to Revolving Credit Agreement dated January 23, 2011; and

 

  (c) Third Amendment to Revolving Credit Agreement dated February 13, 2013.

Said Original Credit Agreement, as so amended, and as the same may be amended
from time to time, is sometimes referred to herein as the “Credit Agreement.”

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 2.03(B) is hereby amended and restated as follows:

 

  (B) Letter of Credit Request and Cash Collateralization Procedure.

(1) Borrower shall give Bank irrevocable prior written notice (effective upon
receipt) on or before 2:00 P.M. (Omaha, Nebraska time) on the Business Day which
is not less than three (3) Business Days prior to the date of the requested
issuance of a Letter of Credit specifying the requested amount, expiry date and
issuance date of each Letter of Credit to be issued and the nature of the
transactions to be supported thereby. Any such notice received after 2:00 P.M.
(Omaha, Nebraska time) on a Business Day shall be deemed to have been received
and be effective on the next Business Day. Each Letter of Credit shall have an
expiration date that occurs on or before the Termination Date (except for the
Letter of Credit that may be issued pursuant to Section 2.03(B)(2)); shall be
payable in U.S. dollars, must be satisfactory in form and substance to Bank, and
shall be issued pursuant to, and otherwise governed by, such documentation as
Bank may reasonably require, including, without limitation, Bank’s standard
letter of credit application and agreement forms.

 

-1-



--------------------------------------------------------------------------------

(2) Notwithstanding Section 2.03(B)(1), Borrower may utilize the Commitment (and
Letter of Credit Sublimit) in part by requesting that Bank issue, and Bank,
subject to the terms and conditions of the Credit Agreement, may, in its sole
discretion issue a standby Letter of Credit with an expiry date of no later than
December 31, 2025 (the “Extended Letter of Credit”); provided, however, that if
the Extended Letter of Credit remains outstanding on a date (the “Cash
Collateral Funding Date”) which is either (a) five (5) Business Days prior to
the Termination Date (as the same may be extended from time to time), or (b) the
date on which Borrower notifies Bank that the Credit Agreement is to be
terminated or the line of credit represented by the Commitment is no longer to
be maintained with Bank, Borrower shall, on the Cash Collateral Funding Date,
deposit cash collateral in a special collateral account to be established and
maintained with Bank (the “Letter of Credit Collateral Account”) in an amount
equal to 105% of the then applicable stated amount of the Extended Letter of
Credit. If Borrower fails to establish the Letter of Credit Collateral Account
and fund the Letter of Credit Collateral Account on the Cash Collateral Funding
Date, Borrower authorizes Bank to establish and fund the Letter of Credit
Collateral Account by advancing a Loan in the required amount under
Section 2.01. Borrower shall maintain the Letter of Credit Collateral Account in
the name of Borrower but under the sole dominion and control of Bank, for the
benefit of Bank and in which Borrower shall have no interest other than as set
forth in this Section 2.03(B)(2). Borrower hereby pledges, assigns and grants to
Bank, on behalf of and for the benefit of Bank, a security interest in all of
Borrower’s right, title and interest in and to the Letter of Credit Collateral
Account and all funds which may be on deposit in the Letter of Credit Collateral
Account to secure the prompt and complete payment and performance of the
obligations of the Borrower relating to the Extended Letter of Credit
(including, without limitation, all Reimbursement Obligations and other
obligations relating to such Letter of Credit under this Agreement or any
related agreements, all of which shall survive the Termination Date (hereinafter
the “Extended Letter of Credit Obligations”). Funds on deposit in the Letter of
Credit Collateral Account shall be released to the Borrower within thirty
(30) days after the Borrower provides evidence to the Bank that all of the
Extended Letter of Credit Obligations have been satisfied and the Extended
Letter of Credit is no longer outstanding.

2. This Amendment shall become effective when and only when the Bank shall have
received all of the following, in each case in form and substance acceptable to
the Bank: (a) counterparts of this Amendment duly executed by Borrower, and
(b) such other documents or actions as the Bank may reasonably request.

3. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement, unless otherwise
defined herein, shall have the same meaning when used in this Amendment. This
Amendment and the Credit Agreement shall be read together, as one document.

4. Borrower represents and warrants as follows:

(a) Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation shown above.

 

-2-



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by Borrower of this Amendment, the
Credit Agreement, and the other Loan Documents, as amended hereby, are within
Borrower’s powers, have been duly authorized by all necessary action on the part
of Borrower and its shareholders and/or directors, as applicable, and do not:
(i) contravene Borrower’s articles of incorporation or bylaws, or
(ii) contravene any law or any contractual restriction binding on or affecting
Borrower or its consolidated subsidiaries, or (iii) result in, or require, the
creation of any lien, security interest or other charge or encumbrance upon or
with respect to any of the properties of the Borrower or any of its consolidated
subsidiaries (other than liens, security interests, charges or encumbrances in
favor of the Bank under the Credit Agreement and other Loan Documents).

(c) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by Borrower of this Amendment or the
Original Credit Agreement, as amended hereby, or other Loan Documents.

(d) This Amendment and the Original Credit Agreement, as amended hereby, and the
other Loan Documents, constitute, legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms.

(e) There is no pending or threatened action or proceeding affecting Borrower
before any court, governmental agency or arbitrator, which may materially
adversely affect the authority of the Borrower to execute this Amendment or the
financial condition or operations of Borrower or its ability to perform its
obligations under the Original Credit Agreement, as amended hereby, and the
other Loan Documents.

(f) Except to the extent otherwise provided in the Borrower’s Form 10-K for the
period ended August 31, 2013, and more recently filed Form 10-Q for the period
ended November 30, 2013, and any subsequent period (together, the “Most Recent
Filing”), Borrower restates and affirms each and all of the representations of
Borrower set forth in Article IV of the Original Credit Agreement. The
information in the Most Recent Filing is, as of its date and as of the date of
this Agreement, true and correct in all material respects and does not omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

(g) No event of default as described in Section 6.01 of the Original Credit
Agreement has occurred and is continuing (without regard to notice or any
applicable grace period, if any).

5. Upon the effectiveness of this Amendment pursuant to Section 3 hereof, each
reference in the Original Credit Agreement to “this Agreement”, “hereunder”
“hereof”, “herein” or words of like import shall mean and be a reference to the
Credit Agreement, as amended hereby. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of Bank under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement.

6. This Agreement may be executed in several counterparts, and all counterparts
so executed shall constitute one agreement, binding on all of the parties
hereto, notwithstanding that all the parties are not signatory to the original
or the same counterpart.

7. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Nebraska (without giving effect to conflicts of law
principles).

 

-3-



--------------------------------------------------------------------------------

8. This Amendment and the Credit Agreement and other Loan Documents represents
the final agreement between Bank and Borrower as to the subject matter thereof
and may not be contradicted by evidence of prior, contemporaneous or subsequent
oral agreements of the parties. There are no unwritten oral agreements between
the parties.

A CREDIT AGREEMENT MUST BE IN WRITING TO BE ENFORCEABLE UNDER NEBRASKA LAW. TO
PROTECT THE PARTIES FROM ANY MISUNDERSTANDINGS OR DISAPPOINTMENTS, ANY CONTRACT,
PROMISE, UNDERTAKING OR OFFER TO FOREBEAR REPAYMENT OF MONEY OR TO MAKE ANY
OTHER FINANCIAL ACCOMMODATION IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR
EXTENSION OF CREDIT, OR ANY AMENDMENT OF, CANCELLATION OF, WAIVER OF, OR
SUBSTITUTION FOR ANY OR ALL OF THE TERMS OR PROVISIONS OF ANY INSTRUMENT OR
DOCUMENT EXECUTED IN CONNECTION WITH THIS LOAN OF MONEY OR GRANT OR EXTENSION OF
CREDIT, MUST BE IN WRITING TO BE EFFECTIVE.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

    WELLS FARGO BANK, LINDSAY CORPORATION     NATIONAL ASSOCIATION By:  

Mark Roth

    By:  

Michael H. Wheeler

Title:   VP of Corporate Development & Treasurer     Title:   Vice President

 

-4-